 In the Matter of LEHIGH RIVER MILLS, INC., EMPLOYERandTEXTILEWORKERS UNION OF AMERICA, C. I. 0., PETITIONERCase No.4-R-2543.Decided November 25, 1947Messrs. Irving W. Cole nanandMilton Lowry,both of Northamp-ton, Pa., for the Employer.Messrs. Peter M. UmholtzandNorris Tibbets,both of Allentown,Pa., for the Petitioner.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed the National LaborRelationsBoard onMarch 26, 1947, conducted a prehearing election among the employeesof the Employer in the alleged appropriate unit to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there are approximately97 eligiblevoters and that 97 ballots were cast, of which 65 were for the Petitioner28 were against the Petitioner, and 4 werechallenged.On April 1, 1947, the Employer filed with the Regional Director itsobjections to the election urging therein that the election be declaredinvalid and set aside.Thereafter, a hearing was held at Allentown,Pennsylvania, on May 22, 1947, before John H. Garver, hearing officer.The hearing officer's rulings made at the llearing arefree from preju-dicial error and are hereby affirmed.The Employer's request for oralargument ishereby denied inasmuch as the record, in our opinion,adequately presents the issues and positions of the parties.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERLehigh River Mills,Inc., aPennsylvania corporation,is engagedin the manufacture of textile piece goods at its plant at Northampton,75 N. L.R. B., No. 37.280 LEHIGH RIVER MILLS, INC.281Pennsylvania.During the last half of 1946, the Employer purchasedfor use at this plant over $100,000 worth of raw materials, nearly allof which represented shipments from points outside the Common-wealth of Pennsylvania.During a, similar period, the Employer man-ufactured finished products valued at over $150,000, of which approxi-mately 75 percent represented shipments to points outside the Com-monwealth.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employeees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONOn September 18, 1946, pursuant to a stipulation for certificationupon a consent election, to which the Employer, the Petitioner, andthe Board were parties, an election was conducted among the em-ployees in the unit herein involved. In that election a majority ofthe employees voted against representation by the Petitioner.On January 24, 1947, the Petitioner again requested recognitionof the Employer as the exclusive bargaining representative of the em-ployees in the unit herein involved, and upon the Employer's refusal,filed the instant petition on January 27, 1947.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all production and maintenance employees at the Northampton,Pennsylvania, plant of the Employer, excluding office and clericalemployees, guards, foremen, and all or any other supervisors, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Employer, as already noted, filed objections to the election.Inaddition, it sought to invalidate the proceedings on other grounds.Inthe latter connection, the Employer filed, subsequent to the hearing, a"Motion to Suspend and/or Dismiss Representation Proceedings" 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDand a "Motion to Dismiss Representation Proceedings."We haveconsidered the objections to the election and find that they raise nosubstantial or material issues regarding the conduct of the election orconduct affecting the results of the election, which was held in Marchof this year.The objections are therefore overruled.Similarly, wefind no merit in either the contentions addressed to the validity of thisproceeding or in the motions filed after the hearing.Accordingly,the contentions are hereby rejected and the motions are hereby denied.Inasmuch as the Tally shows that a majority of the valid votescounted have been cast for the Petitioner, and because the challengedballots are insufficient in number to affect the results of the balloting,we shall certify the Petitioner as the collective bargaining representa-tive of the employees in the -unit heretofore found appropriate.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Textile `Yorkers Union of America,C. I. 0., has been designated and selected by a majority of all produc-tion and maintenance employees at the Northampton, Pennsylvania,plant of Lehigh River Mills, Inc., Northampton, Pennsylvania, ex-cluding office and clerical employees, guards, foremen, and all or anyother supervisors, as their representative for the purposes of collectivebargaining and that, pursuant to Section 9 (a) of the Act, as amended,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of em-ployment.MEMBERS MIIRDOCK and GRAY took no part in the consideration ofthe above Decision and Certification of Representatives.